FILED
                            NOT FOR PUBLICATION
                                                                             SEP 19 2016
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


YONI ROLANDO SOLIS-RAMIREZ,                      No.   13-72649

              Petitioner,                        Agency No. A044-612-096

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 30, 2016
                              Pasadena, California

Before: KOZINSKI and BYBEE, Circuit Judges, and WALTER,** District Judge.

      Yoni Solis-Ramirez petitions this court for review of the Board of

Immigration Appeals’ (“BIA”) decisions not to reopen sua sponte or cancel his

removal proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
            The Honorable Donald E. Walter, United States District Judge for the
Western District of Louisiana, sitting by designation.
deny the petition. The parties are familiar with the facts, and we will not recite

them here.

      Solis-Ramirez contends that the BIA erred when it refused to reopen sua

sponte or cancel his removal proceedings. It did not. Because Solis-Ramirez’s

removal order was merely a reinstatement of a previous removal order, 8 U.S.C.

§ 1231(a)(5) provides that “the prior order of removal is reinstated . . . and is not

subject to being reopened or reviewed.” Nonetheless, Solis-Ramirez urged the

BIA to reopen or cancel the removal proceedings on the basis that the “prior order

of removal” was a gross miscarriage of justice for two reasons: ineffective

assistance of counsel and the reclassification of a crime that was one of the bases

for the initial removal order.

      The BIA is barred from reopening or reviewing a reinstated removal order

unless its refusal to do so would result in a “gross miscarriage of justice.” Garcia

de Rincon v. Dep’t of Homeland Sec., 539 F.3d 1133, 1138 (9th Cir. 2008). Solis-

Ramirez’s allegations fail to rise to this high bar. See Ramirez-Juarez v. INS, 633
F.2d 174, 175–76 (9th Cir. 1980) (per curiam) (refusing to find a gross miscarriage

of justice when an alien was deported in violation of a court injunction);

Hernandez-Almanza v. INS, 547 F.2d 100, 102–03 (9th Cir. 1976) (refusing to find

a gross miscarriage of justice when an alien was deported based on a conviction


                                           2
that was later vacated), superseded by statute on other grounds as noted in Planes

v. Holder, 652 F.3d 991, 995 (9th Cir. 2011); see also United States v. Garcia-

Arredondo, 489 Fed. App’x 171, 172 (9th Cir. 2012) (refusing to find a gross

miscarriage of justice when an alien “allegedly received ineffective assistance of

counsel” in their initial removal proceeding). Therefore, the BIA was statutorily

barred from reopening or cancelling the removal proceedings.

      Because the statutory bar is dispositive, we do not reach the BIA’s

alternative holding that Solis-Ramirez did not demonstrate an exceptional

circumstance that warrants sua sponte reopening of his removal proceedings.

      DENIED.




                                          3